DISSENTING- OPINION.
WOODSON, J.
— This case presents precisely the same questions that are involved in the case of Corrigan v. Kansas City, ante, p. 608, and I dissent from the majority opinion herein for the same reasons stated in my dissenting opinion filed in that case.
This case presents an additional point not presented by the record in that case, and that is this: In *670addition to the section 33 of article 10 of the charter of Kansas City, authorizing the city council to levy the park maintenance tax discussed in the Corrigan case, it also provides in another provision that the streets of the city not fronting upon the boulevard proper, but, however, within the same park and boulevard district, may be constructed, reconstructed, improved and otherwise repaired 'at the expense of the adjacent property-owners. In other words, the first-mentioned provision provides that the park and boulevard proper shall be constructed, improved and maintained by a tax to be assessed against all of the taxable real, estate of the entire district, while the other provides that the cost of constructing, improving and maintaining’ all other streets which are located within the limits of the same park and boulevard district shall be at the expense of the abutting property-owners. Prom those two provisions it is seen that those who front on the boulevard are required to pay only. such portion of the costs of constructing, repairing and maintaining the boulevard as the value of their property bears to the value of all the property of the district, while those who do not front upon the boulevard but do front upon streets and avenues embraced therein nrbst bear the entire cost of the construction and maintenance of the streets upon which they front and must in addition thereto pay their proportional part of the costs of paving, guttering, curbing and otherwise improving and 'maintaining the boulevard, so-called, which, in that regard, is nothing more or less than a street or highway of the city.
This is clearly a violation of the 14th Amendment of the Constitution of the United States. That system of taxation denies the equal protection of the laws to the real estate located in the same district.
The record discloses that these districts are about three miles long and one and a half miles in width; and if we allow ten blocks to the mile, then we have fif*671teen streets paralleling the boulevard in the district, the property abutting upon all of which must not only pay the entire costs of constructing, repairing and maintaining those streets, but also its proportional part of the costs of constructing and maintaining the boulevard, which would, according to that basis, be approximately fifteen-sixteenths thereof, while those fronting on the boulevard would pay only one-sixteenth of the cost of constructing and maintaining- the boulevard, and not a penny for the other streets of the district.
This is clearly a denial of the equal protection of the laws, and the tax so levied, in my judgment, is void, and the charter provision which authorizes such a levy is void and unconstitutional.
I am, therefore, of the opinion that the judgment should he reversed and a judgment entered here declaring the taxes null and void and of no force or effect.
Burgess and Graves, JJ., concur.